Citation Nr: 0105182	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  95-22 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, with history of herniated disc at L4-5.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from December 1964 to November 
1970.  

By rating action in July 1971, service connection was 
established for coccydynia and a 10 percent evaluation was 
assigned, effective from November 21, 1970, the day following 
the veteran's discharge from service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision.  In December 
1996, a hearing was held at the RO before a member of the 
Board.  The Board remanded the appeal to the RO for 
additional development in November 1998.  In January 2000, 
the Board remanded the appeal to the RO to afford the veteran 
another Travel Board hearing as the Board member who 
conducted the December 1996 hearing was no longer employed by 
the Board.  The veteran was scheduled for another Travel 
Board hearing at the RO in February 2001.  However, he 
withdrew his request by letter dated in January 2001.  


REMAND

Initially, it should be noted that during the pendency of 
this appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992).  

The veteran contends that his current back problems are all 
related to service and that the underlying etiology, a 
herniated disc, was never identified until many years after 
his discharge from service.  

The evidentiary record shows that the veteran was 
hospitalized at a private medical facility in January 1974 
for injuries sustained in an automobile accident.  Shortly 
thereafter, the veteran reported that he had additional 
problems with his back since the accident.  The veteran 
executed an Authorization for Release of Information from 
Charlotte Memorial Hospital, 100 Blythe Blvd., Charlotte, NC 
in May 1974.  However, it does not appear that the RO made 
any attempt to obtain records from that facility.  In his 
current appeal, the veteran was asked to provide copies of 
all records from the private hospital or, if he needed 
assistance, to complete the enclosed release forms so that 
the VA could attempt to obtain these records.  No response 
was received from the veteran concerning this matter.  
Although the VA has a duty to assist the veteran with the 
development of the evidence in connection with his claim, the 
duty to assist is not always a one-way street.  38 U.S.C.A. 
§ 5107(a) (West 1991); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Therefore, the RO should make another attempt to 
obtain a current authorization to obtain records from 
Charlotte Memorial Hospital from the veteran.  If no response 
is received, the RO should use the release forms contained in 
the claims file.  

Similarly, the veteran did not provide copies of any medical 
records generated during his employment with the Department 
of Interior, and no response was received to the RO's two 
requests for employment records from that Department.  In the 
November 1998 remand, the Board instructed that if the 
records could not be obtained, the RO was to annotate the 
record to reflect the reasons for not complying with the 
instructions.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  

Lastly, the veteran has provided very limited information as 
to his employment history since his discharge from service.  
The veteran reported that he worked for the Department of 
Interior and the U.S. Postal Service for short periods of 
time, and that he worked for a trucking company for about 
five years.  The remaining twenty-two years or more are 
unaccounted for.  The veteran should be asked to provide more 
detailed information about his employment history since his 
discharge from service so that an attempt can be made to 
obtain all pertinent employment medical records.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back 
problems since his discharge from 
service.  Of particular interest are all 
records from the Charlotte Memorial 
Hospital, 100 Blythe Blvd., Charlotte, NC 
for treatment from January 25-30, 1974, 
for injuries sustained in an automobile 
accident.  After securing the necessary 
release, the RO should attempt to obtain 
all records not already associated with 
the claims file.  If the veteran does not 
cooperate, an attempt should be made to 
use the authorization signed in 1974.

3.  The veteran should be asked to 
complete an employment statement listing 
all jobs he has had since his discharge 
from service.  After obtaining written 
consent from the veteran, the RO should 
contact his former employers and obtain 
copies of any employment medical records.  
The employer(s) should also note the 
beginning and ending dates of employment 
and the reason for the veteran's 
termination.  If the veteran is no longer 
working, the reason for his termination 
should be reported.  

4.  The RO should contact the Department 
of Interior and attempt to directly 
obtain all employment medical records.  
If records are not obtained, the RO 
should put an explanation in the file as 
to why this could not be accomplished.  

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology and, if possible, date of onset 
of his degenerative disc disease and 
herniated disc at L4-5.  The claims 
folder and a copy of this REMAND must be 
made available to the examiner for 
review, and the examiner should indicate 
that he or she reviewed the file.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's degenerative disc 
disease and history of herniated disc at 
L4-5 had its onset in service or is 
otherwise related to service.  In 
formulating a response, the physician 
should utilize the phrase underlined 
above which sets forth the standard of 
proof necessary to grant a claim.  The 
physician should provide a complete 
rationale for all opinions offered.  If 
the physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  It would be 
helpful if the examiner would comment on 
any contrary opinion of record, if 
applicable, and indicate whether she or 
he agrees or disagrees with that opinion.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In addition, the 
RO should ensure that the provision 
pertaining to the duty to assist as 
provided for in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

7.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If the decision 
remains adverse to the veteran, he and 
his representative should be issued a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
and the address to which the letter(s) 
was sent should be included in the claims 
folder.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


